Citation Nr: 1730599	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a chronic sinus disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to May 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In April 2014, the issue was remanded by the Board for further development of the evidence.  The case was again remanded in December 2014 to insure compliance with the April 2014 remand.  

The case was returned for further appellate review and, in a July 2016 decision, the Board denied service connection for a chronic sinus disorder.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a February 2017 Order, following a Joint Motion for Remand (JMR).  The parties found that the examination upon which the Board relied was not in compliance with the development that had been previously ordered by the Board in April and December 2014.  The parties to the JMR also noted the Veteran's testimony regarding asbestos exposure during service, and indicated that the Board needed to discuss this theory of entitlement.  

In response to the JMR, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that service connection is warranted for chronic sinusitis.  During the Board hearing before the undersigned in April 2012, he pointed out that he was exposed to a number of chemicals while on active duty, including JP-4 jet aircraft fuel and asbestos, which, he believes, affected his respiratory system causing the chronic sinusitis.  

As noted, the opinions regarding the etiology of the Veteran's sinusitis were found inadequate in the February 2017 JMR.  As such, in order to comply with the JMR, the Board finds that an additional opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims file.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo an appropriate medical examination to ascertain the current nature and etiology of any chronic sinus disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any diagnosed chronic sinus disorder is related to service, including exposure to chemicals such as aircraft fuel and to asbestos.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

